SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

526
CA 13-01286
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


TERESA E. MYERS, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

BRADLEY J. MYERS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LISA A. SADINSKY, ROCHESTER, FOR DEFENDANT-APPELLANT.

AMDURSKY, PELKY, FENNELL & WALLEN, P.C., OSWEGO (COURTNEY S. RADICK OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (James
W. McCarthy, J.), entered November 20, 2012. The order directed
defendant to pay certain attorney’s fees of plaintiff.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Myers v Myers ([appeal No. 1] ___ AD3d ___
[June 13, 2014]).




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court